DETAILED ACTION
This office action is in response to applicant’s amendments filed on 08/12/2022.
Currently claims 1-20 are pending in the application.
Allowable Subject Matter
In light of applicant’s amendments filed on 08/12/2022 and associated persuasive arguments,
Claims 1-20 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2019/0043452 A1 to Silvanto teaches, a display device comprising: 
a substrate (36; Fig. 6; [0032]) comprising: 
a display area (as annotated on Fig. 6; [0032]) including a plurality of pixels comprising: a first pixel (122, pixels to the left of non-display area in first row) and a second pixel (122, pixels to the right of non-display area in first row) arranged along a first row (as annotated on Fig. 6) (Fig. 6; [0032] – [0040]), and 
a third pixel (122, pixels to the left of non-display area in second row) and a fourth pixel (122, pixels to the right of non-display area in second row) arranged along a second row parallel to the first row (as annotated on Fig. 6) (Fig. 6; [0032] – [0040]); 

    PNG
    media_image1.png
    606
    593
    media_image1.png
    Greyscale

a first non-display area (134 and as annotated on Fig. 6; [0041]) within the display area and at which light is transmittable to and from the substrate (36) (Fig. 6; [0041]); 
Note: Silvanto teaches in para. [0041] that component 136 may be a sensor, a light detecting device, an output device, a button, a fingerprint reader, an image sensor, or other suitable device. Thus, it is obvious that light is transmittable to and from the substrate through this component.
a first column (as annotated on Fig. 8; [0044]) defined perpendicular to the first row (Fig. 8; [0044]); and 
a second column (as annotated on Fig. 8; [0044]) defined parallel to the first column and spaced apart from the first column, wherein the first column and the second column each pass through the first non-display area (as annotated on Fig. 8; [0044]) (Fig. 8; [0044]; Figs. 6-8 belong to the same embodiment); and 

    PNG
    media_image2.png
    575
    567
    media_image2.png
    Greyscale

a plurality of lines (as annotated on Fig. 8; [0044]) on the substrate and comprising: 
a first line (L1; as annotated on Fig. 8) extending along the first row and electrically connected to the first pixel (122 in Line L1; Fig. 8; [0044]), 
a second line (L2; as annotated on Fig. 8) extending along the first row and electrically connected to the second pixel (122 in Line L2; Fig. 8; [0044]), 
a first disconnection point (disconnection between lines L1 and L2, as annotated on Fig. 8; [0044]) at which the first line (L1) and the second line (L2) are spaced apart from each other along the first row (Fig. 8; [0044]), 
a third line (L3) extending along the second row and electrically connected to the third pixel (122 in Line L3; Fig. 8; [0044]), 
a fourth line (L4) extending along the second row and electrically connected to the fourth pixel (122 in Line L4; Fig. 8; [0044]), and 
a second disconnection point (disconnection between lines L3 and L4, as annotated on Fig. 8; [0044]) at which the third line (L3) and the fourth line (L4) are spaced apart from each other along the second row, 
However, neither Silvanto nor any cited prior art, appear to explicitly disclose, in context, each of the first and second rows adjacent to the first-non-display area along a second direction crossing the first direction; wherein the first disconnection point corresponds to the first column and the second disconnection point corresponds to the second column.
Specifically, the aforementioned ‘each of the first and second rows adjacent to the first-non-display area along a second direction crossing the first direction; wherein the first disconnection point corresponds to the first column and the second disconnection point corresponds to the second column,’ is material to the inventive concept of the application at hand to apply gamma compensation to the display panel to minimize the difference in brightness between pixels P at opposing sides of the disconnected points through the disconnected line portions, thus improving display performance.
Examiner’s note: The examiner notes that the applicant stated the criticality of having the disconnected points at certain locations with respect to the non-display area in Specification para. [00119] – [00121].

Amended independent claim 14 is allowable because the closest prior art US Patent Pub # US 2019/0043452 A1 to Silvanto teaches, a display device comprising: 
a substrate (36; Fig. 6; [0032]) comprising: 
a display area (as annotated on Fig. 6; [0032]) including a plurality of pixels (122) (Fig. 6; [0032] – [0040]); and 

    PNG
    media_image1.png
    606
    593
    media_image1.png
    Greyscale

a first non-display area (134 and as annotated on Fig. 6; [0041]) within the display area and at which light is transmittable to and from the substrate (36) (Fig. 6; [0041]); 
Note: Silvanto teaches in para. [0041] that component 136 may be a sensor, a light detecting device, an output device, a button, a fingerprint reader, an image sensor, or other suitable device. Thus, it is obvious that light is transmittable to and from the substrate through this component.
a plurality of lines (lines L1-L4; Fig. 8) on the substrate (36) and electrically connected to the plurality of pixels (122) (Fig. 6; [0032] – [0044]), 
wherein within the display area (AA), 
the plurality of lines (L1/L2 and L3/L4; Fig. 8) are extended along a first direction (horizontal) and parallel to each other, and 
are arranged adjacent to each other along the first direction (horizontal) and along a second direction (vertical) crossing the first direction (horizontal) (L1 and L2, L3 and L4 are arranged adjacent to each other; L1/L2 and L3/L4 are arranged along the vertical direction; Fig. 8; [0040] – [0044]); and 

    PNG
    media_image2.png
    575
    567
    media_image2.png
    Greyscale

the plurality of lines (L1 and L2, L3 and L4; Fig. 8) which are adjacent to each other along the first direction (horizontal), 
are spaced apart from each other to define disconnection points (as annotated on Fig. 8; [0044]), and 
However, neither Silvanto nor any cited prior art, appear to explicitly disclose, in context, the plurality of lines are adjacent to the first-non-display area along the second direction; the plurality of lines which are adjacent to the first-non-display area along the second direction and adjacent to each other along the first direction, are spaced apart from each other along the first direction to define disconnection points, and each of the disconnection points corresponds to the first non-display area, along the second direction.
Specifically, the aforementioned ‘the plurality of lines are adjacent to the first-non-display area along the second direction; the plurality of lines which are adjacent to the first-non-display area along the second direction and adjacent to each other along the first direction, are spaced apart from each other along the first direction to define disconnection points, and each of the disconnection points corresponds to the first non-display area, along the second direction,’ is material to the inventive concept of the application at hand to apply gamma compensation to the display panel to minimize the difference in brightness between pixels P at opposing sides of the disconnected points through the disconnected line portions, thus improving display performance.
Examiner’s note: The examiner notes that the applicant stated the criticality of having the disconnected points at certain locations with respect to the non-display area in Specification para. [00119] – [00121].
Dependent claims 2-13 and 15-20 depend, directly or indirectly, on allowable independent claims 1 and 14, respectively. Therefore, claims 2-13 and 15-20 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


08/23/2022